


Exhibit 10.3






AMENDMENT NO. 2 TO AMENDED AND RESTATED ADVISORY AGREEMENT
This Amendment, made and entered into as of March 16, 2012, and effective as of
April 1, 2012 (this “Amendment No. 2”), amends the Amended and Restated Advisory
Agreement dated as of July 11, 2010, as renewed as of July 10, 2011 (the
“Agreement”) among Wells Timberland REIT, Inc., a Maryland corporation (the
“Company”), Wells Timberland Operating Partnership, L.P., a Delaware limited
liability partnership (the “Partnership”), and Wells Timberland Management
Organization, LLC, a Georgia limited liability company (the “Advisor”), as
amended by Amendment No. 1 to the Agreement (“Amendment No. 1”). Capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement.
WHEREAS, on April 1, 2011, each of the Company, the Partnership and the Advisor
previously entered into Amendment No. 1; and
WHEREAS, each of the Company, the Partnership, and the Advisor desires to
further amend the Agreement and for this Amendment No. 2 to supersede and
replace Amendment No. 1, effective as of April 1, 2012.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, each
of the Company, the Partnership and the Advisor agree as follows:
1. This Amendment No. 2 supersedes and replaces Amendment No. 1 in its entirety
effective as of April 1, 2012.
2. Article 1 of the Agreement is hereby amended by inserting the following
definitions:
“Assets under Management” means, until such time as Advisor may estimate the
value of all interests the Company holds in Properties or Joint Ventures in
compliance with applicable FINRA rules, (a) the actual amount invested on behalf
of the Company in the Properties (including any incurred or assumed indebtedness
related to the Properties and any capital improvements made subsequent to the
initial investment) plus (b) with respect to Joint Ventures, the actual amount
invested on behalf of the Company in the Joint Ventures plus the Company's
allocable share of capital improvements made by the Joint Venture from cash
flows generated by the Joint Venture, and after such time, (b) the aggregate
value of the Company's interest in the Properties and Joint Ventures as
established in connection with the most recent estimated valuation conducted
pursuant to applicable FINRA rules.
“Adjusted Advisor Payment” has the meaning set forth in Section 8(F).
“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
March 24, 2010, among Timberlands II, LLC, a Delaware limited liability company,
the Partnership, and CoBank, ACB, as the same may be amended from time to time.
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Fiscal Quarter” means any quarter of a Fiscal Year.
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.
“Free Cash Flow” means, for the measurement period, EBITDA (as defined in the
Credit Agreement) less all capital expenditures paid by the Company on a
consolidated basis less any cash distributions (except for payments of accrued
but unpaid dividends as a result of any redemptions of the Company's Series A
preferred stock and Series B preferred stock) paid by the Company on a
consolidated basis.




--------------------------------------------------------------------------------




“Free Cash Flow Calculation” means: (i) Free Cash Flow for the four Fiscal
Quarters then ended less (ii) 1.25 multiplied by Interest Expense for the four
Fiscal Quarters then ended.
“Free Cash Flow Coverage Ratio” means the ratio derived on any measurement date
by dividing (a) Free Cash Flow by (b) Interest Expense.
“Free Cash Flow Coverage Ratio Requirement” means that the Free Cash Flow
Coverage Ratio is at least 1.25.
“Interest Expense” means, for the measurement period, the aggregate interest
expense of the Borrowers (as defined in the Credit Agreement) in respect of the
Loans (as defined in the Credit Agreement) for such period, determined in
accordance with GAAP, including, without duplication, all commissions, discounts
and other fees charged with respect to the amortization of debt discounts and
the net costs under Rate Protection Agreements (as defined in the Credit
Agreement), in each cash paid or payable during such period.
“Periodic Assets under Management Calculation” has the meaning set forth in
Section 8(F).
“Periodic Free Cash Flow Calculation” has the meaning set forth in Section 8(F).
“Reconciliation Statement” has the meaning set forth in Section 8(F).
3.    Section 1 of the Agreement is hereby amended by deleting the definition of
“Asset Management Fee” in its entirety.
4.    Section 8 of the Agreement is hereby amended by deleting and reserving
Section 8(A) in its entirety.
5.    Section 8 of the Agreement is hereby amended by inserting the following
provisions as Sections 8(F) and 8(G):
“(F)    ADJUSTED ADVISOR PAYMENT.
(i)    Within 45 days after the end of each of the Fiscal Quarters ended March
31, June 30, and September 30, and within 90 days after the Fiscal Quarter ended
December 31, and in no event later than the date of delivery of the Company's
financial statements by the Advisor to the Company as of and for the end of the
applicable Fiscal Quarter, the Advisor shall provide or cause to be provided to
the Company a statement (the “Reconciliation Statement”) setting forth, in
reasonable detail and with appropriate calculations and computations, in all
respects satisfactory to the Company, (a) 1.0% of the Assets under Management as
of the last day of the preceding Fiscal Quarter (the “Periodic Assets under
Management Calculation”) less Adjusted Advisor Payment for the previous three
Fiscal Quarters and (b) the Free Cash Flow Calculation for the prior twelve
month period concluding on the last day of the preceding Fiscal Quarter (the
“Periodic Free Cash Flow Calculation”). Such Reconciliation Statement shall also
include calculations and computations, in all respects satisfactory to the
Company, demonstrating compliance with the Free Cash Flow Coverage Ratio
Requirement as of and for the following four Fiscal Quarters on a pro forma
basis after giving effect to the Adjusted Advisor Payment.
(ii)    Subject to the reduction set forth in Section 8(G) and elsewhere in this
Agreement, the Advisor shall be entitled to receive for such applicable period
an amount equal to the lesser of (a) the Periodic Assets under Management
Calculation less Adjusted Advisor Payment for the previous three Fiscal Quarters
and (b) the Periodic Free Cash Flow Calculation (the lesser of which shall be
the “Adjusted Advisor Payment”).
(G)    LIMITATIONS.
(i)    In no event will payments be made if the payment of such fees would cause
an “Event of Default” under the Credit Agreement.
(ii)    No payment shall be made by the Company to the Advisor under this
Agreement if such




--------------------------------------------------------------------------------




payment would cause the Company to fail to be in compliance with the Free Cash
Flow Coverage Ratio Requirement as of and for the following four Fiscal Quarters
on a pro forma basis after giving effect to such payment. Such payment shall be
reduced in an amount which, after giving effect to such payment, would cause the
Company to be in compliance with the Free Cash Flow Coverage Ratio Requirement
on a pro forma basis. The remainder of the payment after such reduction shall be
paid to the Advisor in accordance with this Agreement.”
6.    Section 9(C)(ii) is hereby amended by striking Section 9(C)(ii) in its
entirety and replacing it with the following:
“(ii)    Notwithstanding anything in Section 9(A) to the contrary, the Company
shall not be required to reimburse the Advisor for any Operating Expenses paid
or incurred by the Advisor on the Company's behalf.”
7.    Except to the extent amended hereby, the provisions of the Advisory
Agreement shall remain unmodified, and the Advisory Agreement, as amended by
this Amendment, shall remain in full force and effect in accordance with its
terms.
8.    This Amendment may be executed simultaneously in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
[Signatures appear on following page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to the
Advisory Agreement as of the date and year first above written.


                                                  Wells Timberland REIT, Inc.
 
                                                                By:
/s/ Douglas P. Williams
                                                           Name:
Douglas P. Williams
                                                             Title:
Executive Vice President



                                                   Wells Timberland Operating
Partnership, LP
                                                                By:
Wells Timberland REIT, Inc., its General Partner
 
 
                                                                By:
/s/ Douglas P. Williams
                                                           Name:
Douglas P. Williams
                                                             Title:
Executive Vice President



                                                  Wells Timberland Management
Organization, LLC
 
 
                                                                By:
/s/ Jess E. Jarratt
                                                           Name:
Jess E. Jarratt
                                                             Title:
President











